DETAILED ACTION
Applicants’ Response filed 7/28/2021.  Claims 1-29 are pending; claims 22-29 are withdrawn; claims 1-21 are under current examination
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS, filed 10/22/2021 has been considered.

Election/Restrictions
Applicant’s election of Group I (claims 1-21) in the reply filed on 12/17/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 22-29 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/17/2020.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Response to Arguments
Applicant respectfully disagrees with these statements. Claims 1 and 12 (from which all remaining claims depend} are unobvious over the combination of the ‘637 patent and Retzlaff et al. for several reasons. First, the ‘637 patent does not even mention MBLACI or Cef. A PhD in this field reading the “637 patent would find no motivation in it to modify its techniques of screening compounds in order to determine whether a test agent is capable of binding to MBLACI or disrupting binding between MBLAC1 protein and Cef based on the teachings of Retzlatf et al. At the time of Retzlaff et al, a cellular function of MBLAC1 had not been elucidated. Even today, the published function of MBLACI does not connect to addiction and is impossible to infer from the literature. In Retzlaff et al., co-inventor Dr. Blakely and his colleagues presented their initial findings with Cef interactions with MBLAC1 expressed in transfected cells and from brain extracts of WT and MBLAC] knockout (KO) mice. The Examiner appears to be erroneously asserting that Retzlaff et al. established that Cef acts in vive via MBLAC1 to influence addiction-related processes. This was not disclosed in Retzlatf et al. Instead, Retzlaff et al. states the work was “preliminary” and does not provide evidence that MBLACI has a relationship with addiction, which must be demonstrated with either human studies or surrogate measures in an animal model in vivo. The preliminary nature of the work presented in Retzlaff et al. is noted with statements such as “Whereas studies assessing the ongoing function of Mblacl are ongoing..”. In stark contrast, the data in the present application showing an action of Cef n an addiction to determine how Mblacl acts in vivo” -- meaning at this point, Retzlaff et al. did not indicate whether Cef had any action related to addiction or any other disorder (because at that time, it was unknown to Retzlaff et al).  Applicants argue that though Retzlaff et al. teaches that Mblac1 taken from expressed cells or from a mouse can bind to Cef, it is of course possible that Cef binds to other targets besides MBLACI that are themselves relevant to addiction. See pages 3-4 of the Response.
These arguments have been considered but are not persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection clearly states that ‘637 reference does not teach MBLAC1 or Cef because this is taught by Retzlaff.  
Contrary to Applicants’ arguments, one of skill in the art would be recognize that Retzlaff teaches that 1) diseases such as addiction are routinely treated using Cef; 2) Cef’s proposed mechanisms involve a reestablishment of homeostatic glutamate signaling through an elevation of astrocytic glutamate transporter mRNA and protein expression; 3) SWIP-10 is a C.elegans metallo-beta-lactamase domain containing protein that regulates glutamate, dependent dopamine neuron excitability and its ortholog Mblac1, retains all residues involved in the hydrolytic function of metallo-beta lactamases and is expressed in the brain; 4) evidence for the specific, high-affinity binding of Cef, a neuroprotective and behaviorally active beta-lactam antibiotic, to the metallo-betalactamase domain containing protein, Mblac1.  Retzlaff teaches that the C. elegans Mblac1 ortholog, SWIP-10, functions in glial pathways that confer glutamate-dependent modulation of dopamine neurons, which is consistent with a functional attribution of Mblac1 in mammalian brain glutamate homeostasis. Retzlaff teaches that cef is used to treat disease such as ALS, stroke, ischemia, or addiction and involves a reestablishment of homeostatic glutamate signaling through an elevation of astrocytic glutamate transporter mRNA and protein expression. Thus, the skilled artisan would recognize that there is abnormal homeostatic glutamate signaling in these diseases (i.e., ALS, stroke, ischemia, and addition); indeed, Retzlaff teaches that using Mblac1-targeted small molecules could be useful for brain disorders linked to disrupted CNS glutamate signaling (last sentence).  Thus, it is maintained that it would have been obvious for the skilled artisan to modify Aquila’s techniques to screen compounds that disrupt the binding between Mblac1 and Cef to develop therapies for brain disorders linked to disrupted CNS glutamate signaling because the combination of the art provides sufficient guidance to arrive at the claimed invention. 
Applicants argue that Cef is a beta-lactam antibiotic and inhibits bacterial cell division by binding to conserved beta-lactam binding domains (MBDs) possessed by enzymes termed penicillin-binding proteins that regulate bacterial cell wall synthesis. In mouse and man, there are 17 other proteins, in addition to MBLAC], known to possess MBDs (see Pettinati et al 2016, appended hereto), any one of which may be the target of Cef that supports its addiction-suppressing effects. Indeed, one of these proteins, HAGH, is involved in glutathione synthesis, a process occurring in the brain that Cef has been reported to impact in vitro (see Lewerenz et al, 2009, appended hereto) and oxidative stress and altered glutathione have been proposed as targets for addiction treatment. Thus, connecting the dots even in hindsight, it is unobvious that Cef acts in vivo via MBLAC | to influence addiction-related processes. If would have been more logical at the time of Retzlaff et al. that HGAH - and not MBLAC1 - is the target for the anti-addiction properties of Cef since HGAH, like MBLACI and 16 other proteins, bears an MBD with untested interactions with Cef or in KO mice for a potential role in addiction-related processes and is involved in glutathione synthesis, a molecule thought to be disrupted in addiction.  See p. 4 of the Response.
These arguments have been considered but are not persuasive.  In particular, the claims are directed to methods of testing MBLAC1 binding to Cef.  Thus, one of skill in the art would not look to art teaching HAGH binding to Cef to test methods of MBLAC1 to Cef.  Furthermore, even if Cef is known to bind other proteins, the claims are not directed to disruption of binding between Cef and any other protein; the claims are specifically directed to the binding between MBLAC1 and Cef, which is supported by the art of record. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  
Regarding Applicants arguments at p. 5 of the response, regarding the Knackstedt, Tahlan references, the Examiner maintains that the none of these references are relied upon for the teaching that Cef can modulate addiction-like behaviors because this suggestion is provided by Retzlaff (see above discussion). 
Accordingly, the rejections of record are maintained.

Claim Rejections - 35 USC § 103 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 10, 12, 13, 15, 16, 17 stand rejected under 35 U.S.C. 103 as being unpatentable over US 7,294,637, Aquila et al., November 13, 2007 when taken with Retzlaff et al., Neuropsychopharmacology, 41: S116-S288, 2016, Pages S116 and S214 only, Abstract M152.
Regarding claims 1 and 12, Aquila teaches screening methods to identify compounds that are effective in the treatment of addiction (Abstract).  In particular, that screening assays to identify compounds that modulate receptors of interest, including antagonist assays, where cells are incubated having a functional receptor in the presence or absence of compounds and determining the level of binding.  These assays can be used to rapidly screen compounds to identify those that modulate a receptor in the cell (col. 38-39). 
Regarding claims 6, 17, Aquila teaches creating combinatorial libraries of compounds for screening of pharmaceutical, agrochemical or other biological or medically-related activity or material-related qualities; the chemically related compounds can be screened together for a desired property
Regarding claims 10 and 16, Aquila teaches that a radioligand binding assay to determine the ability of a ligand to bind biological receptors.
	Aquila does not explicitly teach using MBLAC1 protein or MBLACl-expressing cells, and Ceftriaxone (Cef), and determining if the test agent is capable of binding to MBLAC1 or disrupting binding between MBLAC1 protein and Cef, wherein a test agent capable of MBLAC 1 binding or disrupting binding between MBLAC1 protein and Cef (claim 1); that the test agent is capable of disrupting binding between MBLAC1 protein and Cef and/or binds to MBLAC1 protein with an affinity of Kd = 2mM or less (claim 2);  wherein the MBLAC1 protein is human MBLAC1 protein (claims 4 and 15); analyzing the binding between at least one test small molecule and MBLAC1 protein/MBLAC1-expressing cells (claim 12); wherein the candidate therapeutic agent specifically binds to MBLAC1 protein with an affinity of Kd = 2mM or less (claim 13).
	However, prior to the effective date of the claimed invention, Retzlaff teaches that ceftriaxone (Cef) exhibits functional effects in brain disorders, such as ALS, stroke, ischemia and addiction.  They teach that the mechanisms proposed to support their CNS and behavioral actions involve a reestablishment of homeostatic glutamate signaling through an elevation of astrocytic glutamate transporter mRNA and protein expression.  In particular, they teach that utilizing extracts from transfected cells and mouse brain, they show evidence of a specific, high-affinity Cef interaction with Mblac1.  See Background.  Retzlaff teaches that specific Cef binding to Mblac has high affinity (KD = 2.22mM) and teach that that, “With our recent development of Mblac1 KO mice, we are positioned to determine how Mblac1 acts in vivo, and to determine the mechanisms supporting the neuroprotective and behavioral actions of chronic Cef treatment. Moreover, these studies establish a path to the development of novel, Mblac1-targeted small molecules that may be useful for brain disorders linked to disrupted CNS glutamate signaling.”  See col. 2, Conclusions.
	Accordingly, regarding claims 1 and 12, it would have been obvious to the skilled artisan to modify Aquila’s techniques of screening compounds to identify those that modulate a receptor in the cell and screen compounds that that disrupt the binding between Mblac1 and Cef.   It would be obvious to the skilled artisan to screen compounds to identify Mblac-1-targed molecules that could be used in developing therapies for brain disorders linked to disrupted CNS glutamate signaling, such as addiction.  
In addition, one of skill would be able to determine if a test agent is capable of binding or disrupting binding between MBLAC1 protein and Cef and/or binds to MBLAC1 protein with an affinity of Kd = 2mM or less (claims 2 and 13) because Retzlaff teaches specific Cef binding to Mblac has high affinity (KD = 2.22mM).  Thus, it would be obvious to the skilled artisan to determine agents that bind or disrupt binding with a KD value that has greater binding affinity than Cef binding to Mblac1 to identify agents that could be used for treatment.
Regarding claims 4 and 15, although Retzlaff teaches using mouse Mblac, it would have been obvious to the skilled artisan to utilize the human MBLAC1 protein to identify agents for treatment in humans.  This is also evident from Aquila’s teaching, who used human cell lines in their screening methods (col. 93).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.
	
Claims 3, 9, 11, 14, 20, and 21 stand rejected under 35 U.S.C. 103 as being unpatentable over US 7,294,637, Aquila et al., November 13, 2007 when taken with Retzlaff et al., Neuropsychopharmacology, 41: S116-S288, 2016, Pages S116 and S214 only, Abstract M152 as applied to claims 1, 2, 4, 10, 12, 13, 15, 16, 17 above, and further in view of Knackstedt et al., Biological Psychiatry, 67(1): 81-84, 2010, IDS.
Aquila and Retzlaff are summarized and relied upon as detailed above.  They do not explicitly teach that the substance of abuse is selected from the group consisting of: cocaine, amphetamine, morphine, ethanol, methamphetamine, clorazepate, cathinones, bath salts, heroin, nicotine, alcohol, ketamine, and MDMA (claims 3 and 14); administering the candidate therapeutic agent and the substance of abuse to at least one MBLAC1 KO animal and to at least one WT MBLAC1animal and subjecting the animals to at least one test selected from the group consisting of: a locomotor assay, a sensitization assay, a self-administration assay, a reinstatement to drug assay, an analysis of white matter changes, and an analysis of changes in GLTI expression after administration of the candidate therapeutic agent and the substance of abuse  (claims 9 and 20); wherein the animals are rodents (claims 11 and 21).
However, prior to the effective date of the instant invention, Knackstedt teaches that cocaine induces the loss of glutamate homeostasis and that administration of Cef restored GLT-1 and GLT-1 upregulation inhibits cocaine seeking (Background; Figure 2, p. 83).  In particular, Knackstedt teaches training their rats to self-administer cocaine and then underwent 3 weeks of extinction training.  The animals were self-administered cocaine for 2 hours/day for 2 weeks followed by extinction training for 3 weeks and until lever pressing reached 25% of self-administration levels. During extinction, animals were treated with either ceftriaxone or vehicle for 5 to 12 days and then tested for both cue- and cocaine-primed reinstatement of the drug-seeking response.  See pages 81-82, Methods and Materials.
Accordingly, regarding claims 3 and 14, it would have been obvious to the skilled artisan to utilize the method of Aquila and Retzlaff to test for agents that would be useful in the treatment of cocaine addiction.  In particular, Knackstedt show that cef is effective to inhibit cocaine seeking behavior and can be used to target glutamate homeostasis (p. 83, col. 2, Discussion, ¶2 and Figure 2C), and Retzlaff also teach that the mechanism of Cef’s action reestablishes homeostatic glutamate signaling (col. 1, Background).  Accordingly, one of skill in the art would test for beta-lactam agents that restore glutamate homeostasis and treat cocaine addiction.
In addition, regarding claims 9, 11, 20 and 21, it would have been obvious to the skilled artisan to utilize the Mblac1 knockout mice, taught by Retzlaff, in methods of self-administration of cocaine to determine the effect of Mblac1 knockout on addiction behavior, such as cocaine addiction.  One of skill in the art would be motivated to use the KO mice, as taught by Retzlaff, “With our recent development of Mblac1 KO mice, we are positioned to determine how Mblac1 acts in vivo, and to determine the mechanisms supporting the neuroprotective and behavioral actions of chronic Cef treatment.” 
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 5-8 and 19 stand rejected under 35 U.S.C. 103 as being unpatentable over US 7,294,637, Aquila et al., November 13, 2007 when taken with Retzlaff et al., Neuropsychopharmacology, 41: S116-S288, 2016, Pages S116 and S214 only, Abstract M152 as applied to claims 1, 2, 4, 10, 12, 13, 15, 16, 17 above, and further in view of Pitlik et al., Bioorganic and Medicinal Chemistry Letters, 7(24): 3129-3134, 1997.
Aquila and Retzlaff are summarized and relied upon as detailed above.  They do not explicitly teach the method of claim 1, wherein the at least one test agent is a beta-lactam antibiotic (claim 5); wherein a library of test agents comprises the at least one test agent (claim 6); wherein the library consists essentially of beta-lactam structures (claim 7); the library is an organic molecule library or a peptide library (claim 8); wherein the library is a synthetic molecule library (claim 19).
However, prior to the effective date of the claimed invention, Pitlik teaches a combinatorial beta-lactam library (see p. 3132, Scheme 3).  
Accordingly, it would have been obvious to the skilled artisan to modify the teachings of Aquila and Retzlaff, and screen a library of beta-lactam dipeptides, such as that taught by Pitlik.  One of skill in the art would have been motivated to try these peptides because Retzlaff teaches that Cef, a beta-lactam antibiotic, has high affinity binding with Mblac1.  Therefore, it would be obvious to try other beta-lactam structures to identify other agents that could promote or disrupt binding between MBLAC1 and Cef in order to identify therapeutic agents.
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.
 
Claim 18 stands rejected under 35 U.S.C. 103 as being unpatentable over US 7,294,637, Aquila et al., November 13, 2007 when taken with Retzlaff et al., Neuropsychopharmacology, 41: S116-S288, 2016, Pages S116 and S214 only, Abstract M152 as applied to claims 1, 2, 4, 10, 12, 13, 15, 16, 17 above, and further in view of Tahlan et al., The Journal of Antibiotics, 66:401-410, 2013.
Aquila and Retzlaff are summarized and relied upon as detailed above.  They do not explicitly teach that the library is a natural product library (claim 18).
However, prior to the effective date of the claimed invention, Tahlan teaches naturally occurring beta-lactam compounds (Figure 1).  
Accordingly, it would have been obvious to the skilled artisan to modify the teachings of Aquila and Retzlaff, and screen a library of compounds containing naturally-occurring beta-lactams, such as that taught by Tahlan.  One of skill in the art would have been motivated to try these peptides because Retzlaff teaches that Cef, a beta-lactam antibiotic, has high affinity binding with Mblac1.  Therefore, it would be obvious to try other beta-lactam structures to identify other agents that could promote or disrupt binding between MBLAC1 and Cef in order to identify therapeutic agents.
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Conclusion
	
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thaian N Ton whose telephone number is (571)272-0736.  The examiner can normally be reached on First Week: M-Th, 7:30-4:30 PST; Second Week: M-F, 7:30-4:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.Applicants are reminded that communications via Internet email are at the discretion of the applicant. To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing. If applicant has authorized Internet communications, USPTO employees may respond to Internet email and initiate communications with applicants via Internet email. See also, MPEP §502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /Thaian N. Ton/ Primary Examiner, Art Unit 1632